 

Exhibit 10.41

EMPLOYMENT AGREEMENT

﻿

This EMPLOYMENT AGREEMENT ("Agreement") is entered into as of September_, 2018
by and among Spectrum Brands, Inc., a Delaware corporation ("SBI"), Spectrum
Brands Holdings, Inc., a Delaware corporation (the "Parent", and together with
SBI and their controlled affiliates, the "Company"), and Ehsan Zargar
("Executive").

﻿

WHEREAS, SBI and the Parent desire to employ Executive upon the terms and
conditions set forth herein;

﻿

WHEREAS, Executive is willing and able to accept  such employment on the terms
and conditions set forth  herein; and

﻿

WHEREAS, Executive's employment with SBI and the Parent is expressly conditioned
upon the agreement by Executive to the terms and conditions of such employment
as contained in this  Agreement.

﻿

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein,  which include the provision of certain benefits and compensation to
which Executive would not otherwise be entitled or receive, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged,  SBI, the Parent and Executive hereby ·  agree as follows:

﻿

1. Employment Duties and Acceptance. SBI and the Parent hereby employ Executive
as, and Executive agrees to serve and accept employment with SBI and the Parent
as, Executive Vice President, General Counsel and Corporate Secretary of the
Parent, reporting directly to the Chief Executive Officer of the Company (the
"CEO"). During the Term (as defined in Section 2 hereof), Executive shall
perform such duties as reasonably requested by the CEO and/or the Board of
Directors of the Parent (the "Board") that are consistent with Executive's
respective position and shall devote such time as is reasonably necessary to
perform his duties under this Agreement. As Executive Vice President, General
Counsel and Corporate Secretary, Executive shall have the authority and
responsibilities consistent with such titles. In addition, during the Term,
Executive agrees to serve, without any additional compensation , as the
Executive Vice President, General Counsel and Corporate Secretary of Spectrum
Brands Legacy, Inc., and/or as an officer and/or director of any other
subsidiaries or controlled affiliates of the Parent, as requested by the CEO or
the Board and so long such service as consistent with the terms of this
Agreement.

﻿

2.Term of Employment. Subject to the termination of employment as set forth in
Section 4 hereof, Executive's employment and appointment hereunder shall be for
a term commencing on October 1, 2018 (the "Effective Date") and expiring
thirty-six (36) months thereafter, on September 30, 2021 (the "Initial Term").
Upon expiration of the Initial Term and subject to the termination of employment
provisions as set forth in Section 4 hereof, this Agreement shall automatically
extend for successive renewal periods of one (1) year (the  "Renewal Term(s)"),
unless either party provides written notice at least ninety (90) days prior
to  the last day of the Renewal Term of its election not to renew the Initial
Term or any Renewal Term. The Initial Term and any Renewal Terms shall be
collectively referred herein to as the "Term". For the avoidance of doubt and
notwithstanding anything else herein to the contrary, any termination for
non-renewal of the Term shall be treated in accordance with Section 4(d) hereof.

 

1

 

--------------------------------------------------------------------------------

 

 

﻿

3. Compensation and Benefits. During the Term of this Agreement and provided
Executive's employment has not terminated pursuant to Section 4 hereof, in
consideration for the performance by Executive of his duties hereunder, the
Company shall pay or provide to Executive certain compensation and benefits as
set forth in this Section 3 and such other compensation as the Compensation
Committee of the Board (the "Compensation Committee") may determine
(collectively," Compensation and Benefits"). Executive agrees to accept the
Compensation and Benefits as set forth in this Section 3 in full satisfaction
for his performance hereunder and agrees that necessary withholdings for taxes,
FICA contributions and the like (including any other applicable withholdings)
may be deducted from such Compensation and Benefits.

﻿

(a)Base Salary.  During the Term and for so long as applicable, Executive shall
receive a base salary of four hundred thousand dollars ($400,000) per annum for
the duration of the Term ("Base Salary"), which base salary shall be paid in
equal semi­ monthly installments in arrears. The Compensation Committee may
review annually the Base Salary payable to Executive hereunder and may, in its
sole discretion, increase (but not decrease) Executive's Base Salary. Any such
increased to the Executive’s Base   Salary shall be and become the "Base Salary”
for purposes of this Agreement.

﻿

(b)Annual Management Incentive Plan Bonus. Executive shall be eligible to
receive a Management Incentive Plan (or comparable successor plan) bonus (the
"Bonus") for each fiscal year during the Term (commencing with fiscal year
2019), payable annually in arrears, which shall be based on a target amount of
60 percent (60%) of the Executive' s Base Salary (the "Target Amount") paid
during the applicable fiscal year, provided the Parent achieves certain annual
performance goals (the "MIP Performance Targets") and/or completion of certain
time period requirements, in each case as established by the Board and/or
Compensation Committee for each applicable fiscal year, following consultation
with Executive. Such performance targets shall be communicated within
seventy-five (75) days following the commencement of the applicable fiscal year.
If Executive exceeds the MIP Performance Target in the applicable fiscal year,
the Bonus shall be increased in accordance with the formula approved by the
Compensation Committee no later than the close of the first quarter of the
applicable fiscal year; provided, however, in no event shall the Bonus exceed
200% of the Target. Amount. The Compensation Committee may, in its sole
discretion, increase the annual Bonus. Any such increased annual Bonus shall be
and become the "Bonus" for the applicable fiscal year and subsequent fiscal
years for purposes of this Agreement. The Bonus shall be payable not later than
the seventy-fourth (74th) calendar day following the end of the fiscal year to
which the Bonus relates in cash and/or stock (which shall be vested fully as of
the date of grant) the percentages of which shall be identical to those paid to
the Company's senior executives as established by the Compensation Committee.

﻿

(c)Insurance Coverages and Benefits. Executive shall be eligible to participate
in such insurance plans (including, but not limited to, healthcare, dental,
vision, life, supplemental life, and disability) and all other benefits, if any,
as are made available from time to time by the Company to its executive
officers, subject to the terms and conditions of such plans, as may be amended,
modified or terminated from time to time.

﻿





2

 

--------------------------------------------------------------------------------

 

 

(d)Equity Incentive Plan Awards. Executive shall be eligible to participate in
the Company's Equity Incentive Program (or comparable successor) plan ("EIP").
For each fiscal year ending during the Term (commencing with fiscal year· 2019),
Executive shall be eligible to receive a performance-based and/or time-based
restricted stock unit award ("EIP Award") valued at the target level of
performance as reasonably determined by the Compensation Committee, following
consultation with Executive, with the value of such grant determined on the
grant date for the applicable fiscal year, provided the Parent achieves certain
performance goals (the "EIP Performance Targets") as reasonably established by
the Board and/or Compensation Committee for each such applicable performance
period, following consultation with Executive. Both the grant of any EIP Award
and vesting of any earned restricted stock units pursuant to the EIP Award shall
be in accordance with the terms and conditions of the award agreement for such
EIP Award and the applicable shareholder-approved stock plan (which currently is
the HRG Group Holdings, Inc. 2011 Omnibus Equity Award Plan, as amended (the "
Omnibus  Stock Plan")) and shall be subject to the Compensation Committee's
approval. For the avoidance of doubt, the terms and conditions of any such grant
shall be substantially identical to those for the Company's other senior
executives.

﻿

(e)Future Multi-Year Incentive Programs.  Executive shall be eligible to
participate in any additional Equity Program Award (including the successor
program to the Spectrum S3B Equity Program,  if such program is established),
wherein Executive shall be eligible to receive a Parent restricted stock unit
award valued at such amount as reasonably determined by the Compensation
Committee, with the value of such grant determined on the grant date for the
applicable fiscal year,  provided the Parent achieves the applicable performance
goals as reasonably established by the Board and/or Compensation Committee for
the applicable performance period and subject to the terms and conditions as
established by the Compensation Committee (the "Equity Award") in each case
following consultation with Executive. Both the grant of the Equity Program
Award and vesting of the earned Equity Program Award shall be in accordance with
the terms and conditions of the Stock Agreement (as such term is defined in
Section 4(a)) and/or Equity Program Award Plan and subject to the Compensation
Committee’s approval. For the avoidance of doubt, the terms and conditions of
any such grant shall be substantially identical to those for the Company's other
senior executives.

﻿

(f)Vesting of Equity. The vesting of equity grants to Executive shall be as
provided in each applicable equity award agreement; provided, however,  that
such equity award agreements shall provide, and shall be deemed to provide in
case of any ambiguity  or discrepancy, that in the event of a termination of
employment by the Company without Cause (including a termination following a
Change in Control, which for the purposes of this Agreement, shall  have the
meaning ascribed to it in the Omnibus Stock Plan), for  death or Disability,
or  by Executive for Good Reason (each as defined  in this Agreement), there
shall be accelerated vesting of all unvested outstanding time-based and
performance-based awards (at target); in each case as more fully set forth in
the applicable award agreements.

﻿

(g)Vacation. Executive shall be entitled to four (4) weeks of vacation for each
full year.

﻿

(h)Vehicle. Pursuant to the Company's policy for use of vehicles by executives,
Executive shall be provided with the use of a leased vehicle. Unless the
Executive's employment is terminated by the Company for Cause pursuant to
Section 4(a) or by the Executive voluntarily pursuant to Section 4(e), Executive
shall be permitted to drive the Company vehicle for the duration of the twelve
(12)-month period following termination and at the end of such twelve (12)-month
period, Executive will be permitted to purchase the Company vehicle at the
Company's book value of the vehicle as of the date of purchase.

﻿





3

 

--------------------------------------------------------------------------------

 

 

(i)Tax Preparation and Estate Planning Assistance. The Executive shall receive a
stipend for fees incurred in connection with the advice and preparation of his
income tax filings and returns for each calendar year that occurs during the
Term and for his estate planning, all in accordance with the Company's policies.

﻿

(j)Other Expenses. Executive shall be entitled to (i) reimbursement of all
reasonable and documented expenses actually incurred or paid by Executive in the
performance of Executive's duties under this Agreement, upon presentation of
expense statements, vouchers or other supporting information in accordance with
Company policy; (ii) provision of a Company-funded executive apartment
(reasonably acceptable to the Executive) for Executive's use during the Term and
for 6 months thereafter; and (iii) paiticipate in any other benefits and
perquisites the Company provides, or establishes in the future, for the
Company's executive officers, which shall be reviewable and subject to change
periodically by the Compensation Committee.

﻿

(k)D&O Insurance. Executive shall be entitled to indemnification from the
Company as set forth in Section 10(r) hereof. Such indemnification shall include
coverage under the terms of the Company's policies of insurance for directors
and officers in effect from time to time (the "D&O Insurance"). Copies of the
applicable Company's charters, by-laws and D&O Insurance will be made available
to Executive upon request.

﻿

4.Termination.

﻿

(a)Termination by the Company with Cause. Parent shall have the right at any
time to terminate Executive's employment hereunder, upon written notice upon the
occurrence of any of the following (any such termination being referred to as
termination for "Cause"):

﻿

(i)



the commission by Executive of any deliberate and premeditated act taken by
Executive in bad faith against the interests of the Company or their controlled
affiliates that causes or is reasonably anticipated to cause
material harm to the Company or their controlled affiliates;

﻿

(ii)



Executive has been convicted of, or pleads nolo contendere with respect to, any
felony or any lesser crime or offense having as its predicate element fraud,
dishonesty or misappropriation of the property of the Company that causes or is
reasonably anticipated to cause material harm to the Company;

﻿

(iii)



the habitual drug addiction or intoxication of Executive, which negatively
impacts his job performance, or Executive's failure of a Company­ required drug
test;

﻿

(iv)



the willful failure or refusal of Executive to perform his duties as set forth
herein or the willful failure or refusal to follow the direction of the Board
that are consistent with the terms of this Agreement; provided such failure or
refusal continues after thirty (30) calendar days of the receipt of notice in
writing from the Board of such failure or refusal, which notice refers to this
Section 4(a) and indicates the Company's intention to terminate Executive's
employment hereunder if such failure or refusal is not remedied within such
thirty (30) day period; or

﻿

(v)



Executive materially breaches any of the terms of this Agreement or any other
agreement between Executive and the Company, which breach is not cured within
thirty (30) calendar days subsequent to notice from the Company to Executive of
such breach and which notice refers to this  Section 4(a) and  indicates the
Company's intention to terminate Executive's employment hereunder if such breach
is not cured within such thirty (30) day period.

﻿





4

 

--------------------------------------------------------------------------------

 

 

If such definition of termination for "Cause" set fmih above conflicts or
differs with such definition in Executive's time-based or performance­ based
restricted stock unit or restricted stock award agreements (individually, the
"Stock Agreement" and collectively, the "Stock Agreements"), or any agreements
referred to therein, the definition set fmih in this Agreement shall control.
For the purposes of this Section 4(a), no act or failure to act shall be deemed
to be "willful" unless such act or failure was effected by the Executive (x) in
bad faith and (y) without a reasonable belief that such action or failure to act
was in or not opposed to the Company's best interests.

﻿

(b)Termination for Death or Disability. Parent shall have the right at any time
to terminate Executive's employment hereunder upon thirty (30) calendar days
prior written notice should Executive (i) suffer a medically determinable
physical or mental impairment that (x) can reasonably and in good faith be
expected to result in death or (y) can reasonably and in good faith be expected
to last for a continuous period of not less than six months; provided that, in
each case such impairment actually causes Executive to be unable to perform the
duties of his position hereunder or any substantially similar position of
employment for a period of at least three (3) months ("Disability") and (ii) not
have returned to the full-time performance of his duties within thirty (30)
calendar days after such notice of termination is given to the Executive. The
Company's obligations hereunder shall, subject to the provisions of Section
S(b), also terminate upon the death of Executive.

﻿

(c)Termination without Cause. Parent shall have the right at any time to
terminate Executive's employment for any other reason without Cause upon ninety
(90) calendar days prior written notice or immediately with payment of base
salary in lieu of notice thereof to Executive.

I

(d)Termination for Non-renewal. For all purposes under this Agreement, any
failure by Parent to renew the Term of this Agreement shall be deemed a
termination by the Company without Cause as of the expiration of the Term for
all purposes of this Agreement, unless the failure to renew is because of the
Executive’s refusal to   renew.

﻿

(e)Voluntary Termination by Executive. Executive shall be entitled to
voluntarily terminate his employment hereunder upon ninety (90) calendar days'
prior written notice to Parent. Any such termination shall be treated as a
termination by the Company for "Cause" under Section 5(a).

﻿

(f)Termination by Executive for Good Reason. Executive shall be entitled to
terminate his employment and appointment hereunder for Good Reason if the
Company fails to remedy the condition creating the Good Reason within thirty
(30) calendar days subsequent to written notice from Executive to the Company,
and any such termination shall be treated as a termination by the Company
without Cause. Written notice of the existence of the condition creating the
Good Reason termination must be given by the Executive to the Company within
ninety (90) calendar days after the first occurrence of the condition. For this
purpose, "Good Reason" shall mean:

﻿

(i)any reduction, not consented to by Executive, in Executive's Base Salary, or
target annual bonus opportunities;

﻿

(ii)the relocation, not consented by Executive, of the office location at which
Executive is principally employed as of the Effective Date ("Office") to a
location more than fifty (50) miles from such Office, or the requirement by the
Company that Executive be based at an office other than the Office on an
extended basis, except for required travel on the Company's business to an
extent substantially consistent with Executive's business travel obligations;

﻿





5

 

--------------------------------------------------------------------------------

 

 

(iii)a substantial diminution or other substantive adverse change, not consented
to by Executive, in the nature or scope of Executive's responsibilities,
authorities, powers, functions or duties (including in connection with any
transaction following which Executive is not offered and continued in the role
of Executive Vice President, General Counsel and Corporate Secretary of the top
tier parent entity of the affiliated company group after such transaction);

﻿

(iv)a breach by the Company of any of its material obligations under this
 Agreement; or

﻿

(v)the failure of the Company to obtain the agreement for any successor to the
Company or the Parent to assume and agree to perform this Agreement.

﻿

(g)Notice of Termination. Any termination with respect to any of Executive's
roles (except due to the death of Executive) shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 8. For
purposes of this Agreement, a " Notice of Termination" means a written notice
given prior to the termination,  which (i) indicates the specific termination
provision in this Agreement  relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment  under the provision so  indicated and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date for such termination (which date shall be not more than fifteen
(15) calendar  days after the giving of such notice, unless a longer notice
is   required pursuant to another section of this Agreement). The failure by any
party to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the party or preclude the party from asserting such fact or circumstance in
enforcing its rights under this Agreement.

﻿

(h)Resignation from Positions with the Company.  Upon termination of the
Executive's employment, Executive shall be deemed to have resigned, effective
immediately, from all offices, directorships, and other positions he held with
the Company. In connection with the foregoing. Executive shall execute any
documents reasonably required to effectuate such termination(s) or
resignation(s) from any of his role(s) with the Company. It is hereby
acknowledged and agreed that, other than as provided in Section 5 hereof,
Executive shall not be entitled to any additional compensation or benefits in
connection with such resignation(s) or termination(s).

﻿

5.Effect of Termination of Employment.

﻿

(a)Termination by the Company with Cause or Voluntarily by Executive. If during
the Term, the Executive's employment is terminated by the Company with Cause or
if Executive voluntarily terminates his employment, Executive's Compensation and
Benefits specified in Section 3 shall cease at the time of such termination, and
Executive shall not be entitled to any compensation specified in Section 3 which
was not required to be paid prior to such termination; provided, however, that
Executive shall be entitled to continue to paiticipate in the Company's medical
benefit plans to the extent required by law. Upon any such termination of any of
the Executive's employment, the Company shall promptly pay to Executive any
accrued salary and vacation pay, reimbursement for expenses incurred through the
date of termination in accordance with the Company policy, and accrued benefits
(including those set forth in Section 3 hereof) through the Company's benefit
plans, programs and arrangements (the "Accrued Obligations").

﻿





6

 

--------------------------------------------------------------------------------

 

 

(b)Without Cause, for Good Reason, Death or Disability.  If during the Term,
the Executive' s employment is terminated, (1) by the Company without Cause
(including a termination following a Change in Control), (2) by Executive for
Good Reason pursuant   to  Section 4(f), or (3) by reason of death or by the
Company for Disability, then  Executive's Compensation and Benefits specified in
Section 3 shall cease at the time of  such termination, and Executive shall not
be entitled to any compensation specified in Section 3 that was not required to
be paid prior to such termination. In addition to the foregoing and provided
that (x) Executive executes a separation agreement with a release  of claims as
further set forth in Section 5(b)(iv) below (to the extent that Executive is
physically and mentally capable to execute such an agreement)  and (y) Executive
adheres to the restrictions set forth in Sections 6 and 7 below (to the extent
applicable), the Company shall pay Executive the amounts and provide Executive
the benefits as follows:

﻿

(i)The Company shall pay to Executive as severance a cash payment in an amount
equal to the sum of (A) 2.99 times the Base Salary payments and (B) one and
one-half (1-1/2) times the annual Bonus at target pursuant to any annual bonus
or annual cash incentive plan maintained by the Company in respect of the Fiscal
Year in which the termination occurs (whether or not target performance is
achieved), such cash amount to be paid to Executive ratably monthly in arrears
over the 18 month period immediately following such termination. Additionally,
the Company shall promptly pay to Executive, in cash, following a termination
under this Section 5(b), any Bonus due but not yet paid for any fiscal year
completed prior to the termination of employment and shall pay Executive a pro
rata portion of the annual Bonus applicable to the Fiscal Year in which
termination occurs based on the amount Executive would have earned for the
Fiscal year in which termination occurs if Executive's employment had not
ceased. Such pro-ration shall be based on the number of weeks Executive worked
during such fiscal year prior to such termination divided by 52. Payment of this
pro-rated Bonus amount will be made in cash at the same time which a Bonus would
have been paid to Executive for the fiscal year in which termination occurs if
Executive had not terminated employment with the Company. Payments otherwise
receivable by Executive pursuant to this Section 5(b)(i) shall cease immediately
upon a final non-appealable judgement holding that Executive has breached the
covenants contained in Sections 6 or 7 hereof.

﻿

(ii)For the eighteen (18)-month period immediately following such termination,
the Company shall arrange to provide Executive and his dependents the additional
benefits specified in Section 3(c) substantially similar to those provided to
Executive and his dependents by the Company immediately prior to the date of
termination, at no greater cost to Executive or the Company than the cost to
Executive and the Company immediately prior to such date. In addition, for the
six (6)-month period immediately following such termination, the Company provide
Executive with the benefit specified in Section 3(j)(ii). Benefits otherwise
receivable by Executive pursuant to this Section 5(b)(ii) shall cease
immediately upon a final non-appealable judgement holding that Executive has
 breached the covenants contained in Sections 6 or 7 hereof. In addition,
benefits otherwise receivable by Executive pursuant to the first sentence of
this Section 5(b)(ii) shall be reduced to the extent benefits of the same type
are received by Executive during the eighteen (18)-month period following
Executive' s termination of employment (and any such benefits received by or
made available to Executive shall be reported to the Company by Executive);
provided, however, that the Company shall reimburse Executive for the excess, if
any, of the cost of such benefits to Executive over such cost immediately prior
to the date of termination.

﻿

(iii)Executive's accrued vacation (determined in accordance with Company policy)
at the time of termination shall be paid as soon as reasonably practicable.

﻿





7

 

--------------------------------------------------------------------------------

 

 

(iv)If Executive's employment with the Company terminates during the Term and
Executive is eligible for benefits under this Section 5(b), Executive shall not
be required to seek other employment or to attempt in any way to reduce any
amounts payable to Executive by the Company pursuant to this Section 5(b), and
there shall be no reduction or offset of such payments following Executive's
obtaining any other employment.

﻿

(v)All unvested outstanding time-based equity awards and performance­ based
equity awards (as so defined in the applicable equity award agreements) shall
immediately vest in full (at target), as provided in the applicable equity award
agreement.

﻿

(vi)A condition precedent to the Company's obligations to pay the severance and
benefits in Section 5(b) shall be the Executive's execution and   delivery
within fifty-five (55) days following his termination of a timely, effective and
irrevocable release of claims in favor of the Company, the Parent and their
controlled affiliates with respect to such terminated  role(s), in the form as
set forth in Exhibit A to this Agreement (such condition, the "Release
Condition"). If the Executive fails to execute and deliver such release of
claims within such fifty-five (55) day period, or if he revokes such release as
provided therein, then he shall not receive the payments and benefits provided
in Section 5(b) or any other payment to which he is not otherwise entitled,
except as provided in this Agreement. Payments and benefits of amounts which do
not constitute nonqualified deferred compensation and are not subject to Section
409A (as defined below) shall commence five (5) days after the Release Condition
is  satisfied and payments and benefits which are subject to Section 409A  shall
commence on the sixtieth (60th) day after termination  of  employment (subject
to further delay, if required pursuant to Section 9(b) below)  provided that the
Release  Condition  is satisfied.

﻿

6.Certain Agreements.

﻿

(a)Executive agrees that during the Designated Period (as defined below), he
will not, directly or indirectly, in any capacity, either separately, jointly or
in association with others, solicit, divert, take away, or attempt to solicit,
divert, or take away or otherwise contact any of the Company's customers with
whom Executive had contact, responsibility for, or had acquired confidential
information about by virtue of his employment with the Company at any time
during his employment, if such contact is for the general purpose of selling
products that satisfy the same general needs as any products that the Company
had available for sale to its customers during the Designated Period. The
"Designated Period" is the period of Executive's employment hereunder plus a
period of eighteen (18) months immediately thereafter.

﻿

(b)Executive agrees that during the Designated Period, he shall not (i) contact
in order to induce, solicit or encourage any person to leave the Company's
employ and (ii) take actions to hire any person who is an employee or consultant
with the Company or who was an employee or consultant during the six (6) month
period preceding such activity, without the Company's written consent. Nothing
in this paragraph is meant to prohibit an employee of the Company that is not a
party to this Agreement from becoming employed by another organization or
person.

﻿

(c)The Designated Period shall be tolled by and automatically extended by the
length of a breach by Executive, to the extent permitted by law. If a court
determines that the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by   the parties hereto to revise the
foregoing restrictions to include the maximum restrictions allowed under the
applicable law.

﻿





8

 

--------------------------------------------------------------------------------

 

 

(d)Executive hereby agrees not to defame or disparage the Company, its
controlled affiliates and their respective officers, directors, members or
employees. Executive hereby agrees to cooperate with the Company and its
controlled affiliates, upon reasonable request, in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company or its
controlled affiliates or their directors, members, officers or employees.

﻿

(e)For purposes of this Section 6 and Section 7 below, the "Company" refers to
the Company, the Parent, and any incorporated or unincorporated controlled
affiliates of the Company.

﻿

7.Secret Processes and Confidential Information.

﻿

(a)Executive agrees to hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any confidential information or
materials. received by Executive from the Company and any confidential
information or materials of other parties received by Executive in connection
with the performance of his duties hereunder. For purposes of this Section 7(a),
confidential information or materials shall include existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques and business ideas or practices. The restriction on Executive's use
or disclosure of the confidential information or materials shall remain in force
during Executive's employment hereunder and until the earlier of (i) a period of
seven (7) years thereafter or (ii) such information is of general knowledge in
the industry through no fault of Executive or any agent of Executive.  
 Executive also agrees to return to the Company promptly upon its request any
Company information or materials in Executive's possession or under Executive's
control. This Section 7(a) is not intended to preclude Executive from being
gainfully employed by another entity, organization, association or person, or
from being gainfully self-employed. Rather, it is intended to prohibit Executive
from using the Company's confidential information or materials in any subsequent
employment or employment undertaken that is not for the benefit of the Company
during the identified period.

﻿

(b)Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by
Executive during the period of Executive' s employment with the Company, either
alone or with others, which relate to or result from the actual or anticipated
business or research of the Company or which result, to any extent, from
Executive's use of the Company's premises or property (collectively called the
"Inventions"). Executive acknowledges and agrees that all the Inventions shall
be the sole property of the Company, and Executive hereby assigns to the Company
all of Executive's rights and interests in and to all of the Inventions, it
being acknowledged and agreed by Executive that all the Inventions are works
made for hire. The Company shall be the sole owner of all domestic and foreign
rights and interests in the Inventions. Executive agrees to assist the Company
at the Company's expense to obtain and, from time to time, enforce patents and
copyrights on the Inventions.

﻿

(c)Upon the request of and, in any event, upon termination of Executive's
employment with the Company for any reason, Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals and all other
tangible information in whatever form which pertains to the Company, and
Executive will not retain any such information or any reproduction or excerpt
thereof. Nothing in this Agreement or elsewhere shall prevent Executive from
retaining his desk calendars, address book (including electronic address books
and contacts lists) and rolodex.

﻿





9

 

--------------------------------------------------------------------------------

 

 

(d)Nothing in this Section 7 diminishes or limits any protection granted by law
to trade secrets or relieves Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

﻿

(e)Notwithstanding any provision in this Agreement or any agreements on
confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company, the Parent or any subsidiaries or affiliates thereof on or prior to the
date hereof (collectively, the "Confidentiality Agreements"), nothing contained
in any of the Confidentiality Agreements shall (i) prohibit Executive from
cooperating with or reporting to the staff of the Securities and Exchange
Commission ("SEC") possible violations of any law or regulation of the SEC, (ii)
prohibit Executive from cooperating with or making other disclosures to the
staff of the SEC that are protected under the whistleblower provisions of any
federal securities laws or regulations or (iii) limit Executive's right to
receive an award for information provided to the SEC staff in accordance with
the foregoing. In addition, Executive shall not be prohibited from cooperating
with or reporting to any government agency, including the National Labor
Relations Board, the Department of Labor, or the Equal Employment Opportunity
Commission or any other federal, state or local agency or authority. Executive
does not need the prior authorizations of the Company or Parent to engage in
such cooperation, reports, communications or disclosures and Executive is not
required to notify the Company or Parent if he engages in any such cooperation,
reports, communications or disclosures.

﻿

8.Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile, (c) one (1) business day after delivery to an overnight delivery
courier, or (d) on the fifth (5th) calendar day following the date of deposit in
the United States mail if sent first class, postage prepaid, by registered or
certified mail. The addresses for such notices shall be as follows:

(a)For notices and communications to SBI or to the Parent:

Spectrum Brands Holdings, Inc.

3001 Deming Way

Middleton, Wisconsin 53562

Facsimile: (608) 288-7546 Attention: Chief Executive Officer

﻿

(b)For notices and communications to Executive: at the address set forth in the
records of the Company, as updated at the request of Executive from time to
time.

﻿

Any party hereto may,  by notice to the other,  change its address for receipt
of notices hereunder.

﻿

9.Section 409A.

﻿

(a)This Agreement is intended to satisfy the requirements of Section 409A
("Section 409A") of the Internal Revenue Code (the "Code") with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent. Notwithstanding
the foregoing, Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of Executive in connection with payments and benefits provided in
accordance with the terms of this Agreement (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.

﻿





10

 

--------------------------------------------------------------------------------

 

 

(b)Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of "separation
from service" within the meaning of Treasury Regulations Section 1.409A-l(h) and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof: no payments hereunder that are "deferred compensation" subject to
Section 409A shall be made to Executive prior to the date that is six (6) months
after the date of Executive's separation from service or, if earlier,
Executive's date of death; following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.

﻿

(c)Any payment or benefit due upon a termination of Executive's employment that
represents a "deferral of compensation" within the meaning of Section 409A shall
be paid or provided to Executive only upon a "separation from service," as
defined in Treas. Reg.§ 1.409A-1(h). Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A. Amounts
payable under this Agreement shall be deemed not to be a " deferral of
compensation" subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation§§ 1.409A-l(b)(4) ("short-term deferrals") and (b)(9)
("separation pay plans," including the exception under   subparagraph (iii)) and
other applicable provisions of Treasury Regulation§ l .409A-1 through A-6.

﻿

(d)Notwithstanding anything to the contrary in Agreement, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation§ 1.409A-l(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following the calendar
year in which Executive's "separation from service" occurs; and provided further
that such expenses are reimbursed no later than the last day of the third
calendar year following the calendar year in which Executive's "separation from
service" occurs. To the extent any indemnification payment, expense
reimbursement, or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit. Each
installment or amount separately payable under Section 5(b)(i) shall be treated
as a separate payment for purposes of Section 409A.

﻿





11

 

--------------------------------------------------------------------------------

 

 



10.General.

﻿

(a)Dispute Resolution. Any controversy, claim or dispute between the parties
relating to Executive's employment or termination of employment, whether or not
the controversy, claim or dispute arises under this Agreement (other than any
controversy or claim arising under Section 6 or Section 7), shall be resolved by
arbitration in accordance with the Employment Arbitration Rules and Mediation
procedures of the American Arbitration Association ("Rules") through a single
arbitrator selected in accordance with the Rules. The decision of the arbitrator
shall be rendered within thirty (30) days of the close of the arbitration
hearing and shall include written findings of fact and conclusions of law
reflecting the appropriate substantive law. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof in the
State of New York. In reaching his or her decision, the arbitrator shall have no
authority (1) to interpret or enforce Section 6 or Section 7 of the Agreement
(for which Section l0(b) shall provide the sole and exclusive venue), (2) to
change or modify any provision of this Agreement, (3) to base any part of his or
her decision on the common law principle of constructive termination, or (4) to
award punitive damages or any other damages not measured by the prevailing
party’s actual damages and may not make any ruling, finding or award that does
not conform to this Agreement. Each party shall bear all of his or its own legal
fees, costs and expenses of arbitration and one-half (1/2) of the costs of the
arbitrator.

﻿

(b)Governing Law and Claims under Section 6 or 7.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to its conflict of law provisions. Furthermore, as to
Section 6 and Section 7, Executive, the Company and the Parent each agrees and
consents to submit to personal jurisdiction in the State of New York or in any
state or federal court of competent subject matter jurisdiction situated in New
York County, New York. Executive, the Company and the Parent further agree that
the sole and exclusive venue for any suit arising out of, or seeking to enforce,
the terms of Section 6 and Section 7 of this Agreement shall be in a state or
federal court of competent subject matter jurisdiction situated in New York
County, New York. In addition, Executive, the Company and the Parent each waive
any right to challenge in another court any judgment entered by such New York
County court or to assert that any action instituted by another party to this
Agreement in any such court is in the improper venue or should be transferred to
a more convenient forum.

﻿

(c)Waiver of Jury Trial; Service. Executive, the Company and the Parent waive
any right he or they may otherwise have to a trial by jury in any action to
enforce the terms of this Agreement. The parties hereto irrevocably  consent to
the service of any and  all process in any suit, action or proceeding  arising
out of or relating to this Agreement by the mailing of copies of such process to
such party at such party's address specified in Section 8, or such other updated
address as has been provided  to the other parties from time to time in
accordance with Section 8. Each party shall bear its own costs and expenses
(including reasonable attorney's fees and expenses) incurred in connection with
any dispute arising out of or relating to this Agreement.

﻿

(d)Amendment; Waiver.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

﻿





12

 

--------------------------------------------------------------------------------

 

 

(e)Successors and Assigns. This Agreement shall be binding upon Executive,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company, the Parent and
their subsidiaries, successors and assigns, including any corporation with which
or into which the Company or its successors may be merged or which may succeed
to their assets or business.

﻿

(f)Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof.

﻿

(g)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. Signatures delivered by facsimile or other electronic means
(including by pdf) shall be deemed effective for all purposes.

﻿

(h)Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation during his employment hereunder
in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its affiliates and for which Executive may qualify, except for
any severance plan, program, policy or arrangement. Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Company or any affiliated company at or subsequent to the date of
Executive's termination of employment with the Company shall, subject to the
terms hereof or any other agreement entered into by the Company and Executive on
or subsequent to the date hereof, be payable in accordance with such plan or
program.

﻿

(i)Mitigation. In no event shall Executive be obligated to seek other employment
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.

﻿

(j)  Equitable Relief. Executive expressly agrees that breach of any provision
of Sections 6 or 7 of this Agreement would result in irreparable injuries to the
Company, that the remedy at law for any such breach will be inadequate and that
upon breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of posting bond or proving
the actual damage to the Company. If the Company or one of its controlled
affiliates shall institute any action or proceeding to enforce any such
restrictive covenant, Executive hereby waives the claim or defense that the
Company or such controlled affiliate has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Company has an adequate remedy at law. The foregoing shall not prejudice the
Company' s right to seek any other relief to which it may be entitled.

﻿





13

 

--------------------------------------------------------------------------------

 

 

(k)Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and IO(j) of this
Agreement shall be considered separate and independent from the other sections
of this Agreement and no invalidity of any one of those sections shall affect
any other section or provision of this Agreement. However, because it is
expressly acknowledged that the pay and benefits provided under this Agreement
are provided, at least in part, as consideration for the obligations imposed
upon Executive under Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive
challenge those obligations or any court of competent jurisdiction determine
that any of the provisions under these Sections is unlawful or unenforceable,
such that Executive need not honor those provisions, then Executive shall not
receive the pay and benefits provided for in this Agreement following
termination (or if he has already received severance pay or benefits, Executive
shall be required to repay such severance pay and benefits to the Company within
ten (10) calendar days of written demand by the Company) if otherwise available
to Executive, irrespective of the reason for the end of Executive's employment.
Except as set forth in the preceding two sentences, if any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

﻿

(l)No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties and not
in favor or against either party.

﻿

(m)Cooperation.  Executive agrees to cooperate with the Company, during the Term
arid for the two (2) years immediately thereafter, by being reasonably available
to testify on behalf of the Company or any controlled affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any affiliate, in any such action, suit or
proceeding, by providing information and meeting and consulting at mutually
agreeable and reasonable times and places with the Board or its representatives
or counsel, or representatives or counsel to the Company, as reasonably
requested; provided that such obligation to cooperate does not unreasonably
interfere with Executive's business or personal affairs. The Company agrees to
reimburse Executive for all reasonable expenses (including reasonable attorneys'
fees) incurred by Executive in connection with his provision of testimony or
assistance or other cooperation contemplated by this Section.

﻿

(n)Withholding. The Company and its controlled affiliates may withhold from
any amounts payable to Executive hereunder all federal, state, city, foreign or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood that
Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).

﻿

(o)Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

﻿

(p)Representations of Executive. Executive represents, warrants and covenants
that as of the date hereof and as of the Effective Date Executive commences
employment with the Company: (i) Executive has the full right, authority and
capacity to enter into this Agreement and perform Executive's obligations
hereunder, (ii) Executive is not bound by any agreement that conflicts with or
prevents or restricts the full performance of Executive's duties and obligations
to the Company hereunder during or after the Term, and (iii) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which
Executive is subject.

﻿





14

 

--------------------------------------------------------------------------------

 

 

(q)Clawback. The Executive acknowledges that to the extent required by
applicable law (including without limitation Section 304 of the Sarbanes Oxley
Act and Section 954 of the Dodd Frank Act) or by any applicable award agreement,
the Bonus and other incentive compensation shall be subject to any required
clawback, forfeiture, recoupment or similar requirement.

﻿

(r)Indemnification. To the maximum extent permitted by law and the Parent's and
the SBI's governing documents and applicable insurance agreements (which shall
so provide to the maximum extent permitted by law), the Parent and the SBI shall
indemnify Executive, hold Executive harmless, and make advances for expenses
(including attorneys and costs) to Executive (subject to Executive's providing
an undertaking to repay the Parent and the SBI, as the case may be, that is
acceptable to the Parent or SBI, as applicable, upon the issuance of a final
non-appealable judgement that Executive was not entitled to such indemnification
under the applicable law), with respect to any and all losses, claims, demands,
liabilities, costs, damages, expenses (including, without limitation, reasonable
attorneys' fees and expenses) and causes of action imposed on, incurred by,
asserted against or to which Executive may otherwise become subject by reason of
or in connection with any act or omission of Executive, including any negligent
act or omission, for and on behalf of the Parent or the SBI that occurs during
Executive' s employment with the SBI and Parent or in connection with Executive
providing cooperation to the SBI and/or the Parent as set forth in Section
10(m), that Executive reasonably and in good faith believes is in the
furtherance of the interests of the SBI and/or the Parent, unless such act or
omission constitutes conduct for which applicable law or the Parent's governing
documents do not permit indemnification; provided, however, that this Section
10(r) shall not be construed to grant Executive a right to be indemnified by the
SBI or the Parent (i) for actions or proceedings brought by the SBI or the
Parent for breach or anticipated breach of this Agreement by Executive, or (ii)
for any action, suit, arbitration or other proceeding (or portion thereof)
initiated by Executive, unless authorized or ratified by the Board.

﻿

[Remainder of the Page Intentionally Left Blank]





15

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF,  the parties have executed this Agreement as of the date
first above written.

﻿

﻿

 

SPECTRUM BRANDS HOLDINGS, INC.

 

 

 

/s/ Nathan E. Fagre

 

Name:  Nathan F Fagre

 

Title: SVP, General Counsel & Secretary

 

﻿

 

 

 

SPECTRUM BRANDS, INC.

 

 

 

/s/ Nathan E. Fagre

 

Name:  Nathan F Fagre

 

Title: SVP, General Counsel & Secretary

 

﻿

 

 

 

EXECUTIVE:

 

 

 

/s/ Ehsan Zargar

 

Ehsan Zargar

 

﻿

 

 

 

﻿



16

 

--------------------------------------------------------------------------------